Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-40 have been presented and pending in the application.   The examiner notes that, after careful consideration of the claimed recitations, one of the examiner cited reference (i.e., Talagala et al. US 2013*0275656 A1) teaches and represents well/commonly known communication operations/functions (i.e., using communicating methods/techniques such as DMA, memory mapped, request queue) that are relevant to the recited claimed invention (i.e., see the official notice discussed in the art rejection below).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,182,694. Although the claims at issue are not identical, they are not patentably distinct from each other because the combinations of the claims 1-20 recitations of the 694 patent claims functionally equivalent or substantially identical limitations of the present claims 21-40.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-24 & 26-40 are rejected under 35 U.S.C. 103 as being unpatentable over Evenson (US 10,127,270).
a. The examiner relies on the entire teachings of the Evenson reference for the present rejection; the applicant should carefully consider the entire teachings of the Evenson reference to better understand the examiner position.
 b. The Evenson reference teaches functionally equivalent limitations of the recited claimed invention, when the reasonable broad interpretations are applied to the claimed invention, as follows:
  
Claims 21-24 & 26-40		Teachings of Evenson Reference
21. (New) A method for key value access in a machine learning system, the method comprising: 
Operations of figures 1-2 system with accompanying description
performing, by a key value storage device connected to a memory, 
Figures 1- 2, (Transaction Management Devices 108) connected to (Data Storage Devices 120)
input and output operations in an input-output region of the memory that is memory mapped to another device; 
Figures 1- 2, transactions (118) in an (120) with (122) that is mapped to other devices (e.g., file name, ID, UUID, client devices, management devices)
reading, by the key value storage device, a first key value request from a key value request queue in the input-output region; and 
Figures 1-2, The transaction requests (106) received by (Transaction Management Devices 108) and the (Results 202) was received by (Transaction Management Devices 108)
writing, by the key value storage device, a first value to the input-output region of the memory according to the first key value request.  
Figures 1- 2, (Transaction Management Devices 108) execute transaction (118) against one or more data objects in the key-value store (Data Storage Devices 120)

22. (New) The method of claim 21, further comprising, performing, by the key value storage device, a key lookup, in the key value storage device, to retrieve the first value for the writing of the first value to the input-output region of the memory.  
Figures 1- 2, (Transaction Management Devices 108) execute transaction (118) against one or more data objects in the key-value store (Data Storage Devices 120)

23. (New) The method of claim 21, wherein the first key value request includes a return-value region, the return-value region being a region allocated for the first value.  
Figure 2, column 6, the (Results 202) transitionally consistent with respect to multiple transactions

24. (New) The method of claim 23, wherein the writing of the first value to the input-output region of the memory comprises writing the first value to the return-value region.  
Figure 2, column 6, the (Results 202) transitionally consistent with respect to multiple transactions

26. (New) The method of claim 21, wherein the other device that is memory mapped to the memory comprises a graphics processing unit configured to write the first key value request to the input-output region of the memory, and to read the first value from the input-output region of the memory.  
Figures 3 & 4 & Column 8, (I/O Devices 304/404) & (I/O Interfaces 306/406) that enable information to be transferred in or out between components through serial communication, parallel communication, or other types of communication 

27. (New) The method of claim 21, wherein the first key value request is read, by the key value storage device, from the key value request queue via peer-to-peer direct memory access.  
Figures 3 & 4 & Column 8, (I/O Devices 304/404) & (I/O Interfaces 306/406) that enable information to be transferred in or out between components through serial communication, parallel communication, or other types of communication 

28. (New) The method of claim 21, wherein the first value is written, by the key value storage device, to the input-output region of the memory via peer-to-peer direct memory access.  
Figures 3 & 4 & Column 8, (I/O Devices 304/404) & (I/O Interfaces 306/406) that enable information to be transferred in or out between components through serial communication, parallel communication, or other types of communication 

29. (New) The method of claim 21, wherein the key value storage device is connected to the other device by a peripheral component interconnect connection.  
Figures 3 & 4 & Column 8, (I/O Devices 304/404) & (I/O Interfaces 306/406) that enable information to be transferred in or out between components through serial communication, parallel communication, or other types of communication 

30. (New) The method of claim 21, wherein the first key value request is written, by the other device, to the key value request queue in the input-output region; and wherein the method further comprises writing, by the other device, a second key value request to the key value request queue, after the writing, by the other device, of the first key value request, and before the writing, by the key value storage device, of the first value.  
Figures 1- 2, (Transaction Management Devices 108) execute transaction (118) against one or more data objects in the key-value store (Data Storage Devices 120)

31. (New) A system for machine learning, the system comprising: 
Operations of figures 1-2 system with accompanying description
a key value storage device; and a memory connected to the key value storage device,
Figures 1- 2, (Transaction Management Devices 108) connected to (Data Storage Devices 120)
the memory being memory mapped to another device connected to the key value storage device 
Figures 1- 2, transactions (118) in an (120) with (122) that is mapped to other devices (e.g., file name, ID, UUID, client devices, management devices)
by a peripheral component interconnect connection, 
Figures 3 & 4 & Column 8, (I/O Devices 304/404) & (I/O Interfaces 306/406) that enable information to be transferred in or out between components through serial communication, parallel communication, or other types of communication 
wherein the key value storage device is configured to: perform input and output operations in an input-output region of the memory; 
Figures 1- 2, transactions (118) in an (120) with (122) that is mapped to other devices (e.g., file name, ID, UUID, client devices, management devices)
read a first key value request from a key value request queue in the input- output region; and 
Figures 1-2, The transaction requests (106) received by (Transaction Management Devices 108) and the (Results 202) was received by (Transaction Management Devices 108)
write a first value to the input-output region of the memory according to the first key value request.  
Figures 1- 2, (Transaction Management Devices 108) execute transaction (118) against one or more data objects in the key-value store (Data Storage Devices 120)

32. (New) The system of claim 31, wherein the key value storage device is further configured to perform a key lookup, in the key value storage device, to retrieve the first value to write the first value to the input-output region of the memory.  
Figures 1- 2, (Transaction Management Devices 108) execute transaction (118) against one or more data objects in the key-value store (Data Storage Devices 120)

33. (New) The system of claim 31, wherein the first key value request includes a return-value region, the return-value region being a region allocated for the first value.  
Figure 2, column 6, the (Results 202) transitionally consistent with respect to multiple transactions

34. (New) The system of claim 31, wherein the other device comprises a graphics processing unit configured to write the first key value request to the input- output region of the memory, and to read the first value from the input-output region of the memory.  
Figures 3 & 4 & Column 8, (I/O Devices 304/404) & (I/O Interfaces 306/406) that enable information to be transferred in or out between components through serial communication, parallel communication, or other types of communication 

35. (New) The system of claim 31, wherein the key value storage device is configured to read the first key value request from the key value request queue via peer-to-peer direct memory access.  
Figures 3 & 4 & Column 8, (I/O Devices 304/404) & (I/O Interfaces 306/406) that enable information to be transferred in or out between components through serial communication, parallel communication, or other types of communication 

36. (New) The system of claim 31, wherein the key value storage device is configured to write the first value to the input-output region of the memory via peer-to- peer direct memory access.  
Figures 3 & 4 & Column 8, (I/O Devices 304/404) & (I/O Interfaces 306/406) that enable information to be transferred in or out between components through serial communication, parallel communication, or other types of communication 

37. (New) A system for machine learning, the system comprising: 
Operations of figures 1-2 system with accompanying description
a graphics processing unit; 
Figures 3-4, column 7, I/O Devices 304/404 may include an image, video capture devices, display, or haptic output device, and so forth
a key value storage device; and shared memory 
Figures 1- 2, (Transaction Management Devices 108) connected to (Data Storage Devices 120)
for communication between the graphics processing unit and the key value storage device, 
Figures 1- 2, transactions (118) in an (120) with (122) that is mapped to other devices (e.g., file name, ID, UUID, client devices, management devices)
wherein the key value storage device is configured to: perform input and output operations in the shared memory; 
Figures 1- 2, transactions (118) in an (120) with (122) that is mapped to other devices (e.g., file name, ID, UUID, client devices, management devices)
read a first key value request from a key value request queue in the shared memory; and write a first value in the shared memory according to the first key value request.  
Figures 1-2, The transaction requests (106) received by (Transaction Management Devices 108) and the (Results 202) was received by (Transaction Management Devices 108)

38. (New) The system of claim 37, wherein the graphics processing unit is configured to write the first key value request to the shared memory, and to read the first value from the shared memory, and wherein the graphics processing unit is memory-mapped to the shared memory to perform memory-mapped input and output operations in the shared memory.  
Figures 3 & 4 & Column 8, (I/O Devices 304/404) & (I/O Interfaces 306/406) that enable information to be transferred in or out between components through serial communication, parallel communication, or other types of communication 

39. (New) The system of claim 38, wherein the key value storage device is configured to read the first key value request from the key value request queue via peer-to-peer direct memory access.  
Figures 3 & 4 & Column 8, (I/O Devices 304/404) & (I/O Interfaces 306/406) that enable information to be transferred in or out between components through serial communication, parallel communication, or other types of communication 

40. (New) The system of claim 38, wherein the key value storage device is configured to write the first value to the shared memory via peer-to-peer direct memory access.  
Figures 3 & 4 & Column 8, (I/O Devices 304/404) & (I/O Interfaces 306/406) that enable information to be transferred in or out between components through serial communication, parallel communication, or other types of communication 

As can be seen from the above detailed functional equivalence teachings, the Evenson reference does not expressly, disclose the same types of widely well-known communication methods in the art between communicating devices (i.e., using communicating methods/techniques such as DMA, memory mapped, request queue); however, such not expressly disclosed types of communications are commonly utilized and well-known types of the communications between communication devices.  The examiner takes official notice on such well-known communication types in the art closely related to the recited claimed system/art.  The official notice is based on the support of the US Patent Database using basic searches.  Moreover, the claimed invention (i.e., claims 2, 31 and 37, for example) appears to be directed to a general data processing/communication system, when interpreted in accordance with the broadest possible reasonable invention; consequently, one of ordinary skill in the art can easily apply/utilize the teachings of Evenson reference in the field of communication data (i.e., key value) storage system.  For the above reasons, it would have been obvious to one having ordinary skill in the art to come up with the claimed invention from the teachings of the Evenson reference before the effective filing date of the present invention for the teachings and reasons discussed above.

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159. The examiner can normally be reached 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181